McIyee, A. J.
As I am unable to concur entirely in the conclusion which has been reached by a majority of the court, it is perhaps proper that I should state very briefly the reasons for my position, without elaborating the argument in support of such position. As the funds out of which the relator is seeking payment cannot be regarded as derived from taxes levied by virtue of any of the provisions of the act of December 22d, 1873, (15 Stat. 518,) it is unnecessary to consider the effect of the provisions of that act. On the contrary, it must be conceded that the funds out of which the legislature has, by the nineteenth section of the act of December 24th, 1878, (16 Stat. 765,) undertaken to provide for the payment of the claims of the relator and others standing in like position, were derived from taxes levied by virtue of the act of June 9th, 1877, (16 Stat. 286,) and the act of March 22d, 1878. (16 Stat. 549.) According to my view the real question in the case is whether the nineteenth section of the act of December 24th, 1878, is in conflict with Section 4 of Article *482IX., of the constitution of this state. That section of the constitution reads as follows: “No tax shall be levied except in pursuance of a law which shall distinctly state the object of the same; to which object the tax shall be applied.” It follows, therefore, from this express mandate of the constitution that when a tax has' been levied for a particular purpose or “object,” that it is beyond the competency of the legislature to divert such tax from the purpose or “object” to which it has thus been appropriated by the constitution, until such object has been accomplished or becomes impossible of attainment. For it will be observed that the section of the constitution above quoted does not contain any negative words prohibiting the legislature from appropriating the taxes to any other purpose or “object” than that for which they were levied, but only an affirmative command that they shall be applied to such “object.” Hence, when the “object” is accomplished or becomes impossible, the force of mandatory terms of the constitution is exhausted, and there is then no reason why the general assembly, which is invested with all legislative power not prohibited by the constitution, may not, by legislative act, direct the disposition of funds upon which the constitution no longer acts. The practical question therefore in this case is whether the funds out of which the relator claims payment were derived from taxes levied for some other purposes or “ object,” and if so, whether such purpose has been accomplished or has become impossible of attainment. What, then, was the object for which the taxes raised by the act of June 9th, 1877, and the act of March 22d, 1878, were levied? The act of June 9th, 1877, in its first section declares the object of that levy to be: “1. To defray the current expenses of the government for the fiscal year ending October 31st, 1877. 2. To pay the interest due January
1st, 1877, and July 1st, 1877, upon the consolidated bonds and certificates of stock which have been issued under the act to reduce the volume of the public debt and provide for the payment of the same, approved December 22d, 1873, which shall be found to be valid and bona fide by the commission to investigate the same, and be approved by the general assembly at the next regular session thereof, and third, to pay such other indebtedness of the state as may be reported to be valid by the said commis-' *483sion, and to which it may be applied by the general assembly at its next regular session.” It will thus be seen that the taxes levied by this act were for three distinct objects. 1. Current expenses. 2. Interest due January and July 1st, 1877, on such of the consolidated bonds and certificates of stock as should be found valid and bona fide by the commission to investigate the same and be approved by the general assembly at its next session. 3. Such other indebtedness — by which I understand indebtedness other than consolidated bonds and stocks, e. g., floating debt, which, by the ninth section of the joint resolution raising the bond commission, (16 Stat. 320,) said commission were required to investigate and report upon — as may be reported valid by said commission. But as that commission, commonly called the bond commission, made no report upon any indebtedness of the state, other than that represented by the consolidated bonds and stocks, the objects for which these taxes were levied were practically the first two current expenses and interest on certain of the consolidated bonds and stocks. For it will be observed that the object of the levy was, not to pay interest on the consolidated bonds and stocks generally, but only upon those which should be reported valid by the bond commission and be approved by the general assembly at its next session. If, therefore, it be true, as is understood to be admitted, that these two objects have been accomplished — that is, if the current expenses of the government for the fiscal year ending October 31st, 1877, and the interest due January 1st and July 1st, 1877, upon such of the consolidated bonds and certificates of stock as have been reported valid, by the bond commission and approved by the general assembly have been paid, leaving a balance of such taxes in the treasury— I see no reason why the general assembly could not appropriate such balance to any other purpose it saw fit. The fact that these taxes were appropriated by the legislature, by Section 12 of the act of March 22d, 1878, (16 Stat. 525,) to the payment -of the interest on the consolidation bonds and stocks mentioned in Schedule 6 of the report of the bond commission, cannot affect this question, because that was not an appropriation made by the constitution, but only made by an act of the legislature, and therefore subject to alteration or repeal by a subsequent 'legisla*484ture. Nor am I able to perceive how this act of March 20th, 1878, can be regarded as having the force and effect of a legislative contract, binding upon subsequent legislatures any more than any other appropriation act. It is not so declared, and there is nothing in its terms which demands that it should be so construed.
Next, as to the object of the levy made by virtue of the act of March 22d, 1878. 16 Stat. 549. In the first section of that act the object is declared to be “ for the purpose of meeting appropriations to defray current expenses of the government for the fiscal year commencing November 1st, 1877, and to meet such other indebtedness as have been or should be provided for in the several acts enacted by the present session of the general assembly providing for the same.” These general terms render it necessary for us to examine “ the several acts enacted by the present session of the general assembly,” providing for indebtedness other than current expenses, in order to determine, definitely, what were the objects of such levy. This examination shows that one portion of such indebtedness, which was provided for in the appropriation act passed at that session of the general assembly Section 12 of the act of March 22d, 1878, (16 Stat. 525,) was the interest due on January 1st and July 1st, 1878, “on the consolidation bonds and certificates of stock mentioned in Schedule 6 of the report of the commission,” commonly called the bond commission. One of the objects, therefore, for which the taxes raised by the act of March 22d, 1878, were levied, was, for the purpose of paying the interest due January 1st and July 1st, 1878, on the consolidation bonds and stocks mentioned in Schedule 6 of the report of the bond commission, and until that object has been accomplished or until it becomes impossible of attainment, the legislature has no power, under the constitution, to divert such taxes from such object and apply them to other purposes. It is very obvious that such object has not yet been accomplished, because by the same act it is provided “that no money appropriated by this section shall be paid on the said coupons or interest or any part thereof, either for the last or present fiscal year, until the consolidation bonds and certificates of stock on which they have accrued shall be finally adjudicated ” *485to be good and valid obligations of tbe state; and it is conceded ■that no such final adjudication has been had as to a large amount of such bonds and stocks, but that, on the contrary, questions relating thereto are now pending in this court. Until these -questions are “ finally adjudicated,” it is impossible to say whether such object has become impossible of attainment.
It seems to be, therefore, that the funds now in the treasury arising from taxes levied by virtue of the act of March 22d, 1878, are, by the constitution, appropriated to the payment of the interest due January 1st and July 1st, 1878, on the consolidation bonds and stocks mentioned in Schedule 6 of the report of the bond commission, and that until that object is accomplished •by the payment of such interest, or until it becomes impossible ■of attainment, by reason of a final adjudication against the validity of such bonds and stocks, the legislature has no power to appropriate such taxes to any other purpose.
My conclusion, therefore, is that the relator is entitled to a .mandamus directing the state treasurer to apply the funds in the •treasury, arising from the taxes levied by virtue of the act of June 9th, 1877, to the payment of the interest on his bonds falling due January 1st, 1879, but that he is not entitled to a mandamus requiring the state treasurer to apply the funds in the treasury arising from the taxes levied by virtue of the act of March 22d, 1878, to the payment of such interest; but that such taxes must remain in the treasury to meet the “ objects ” to which they have been appropriated by the constitution, until such ■objects have been accomplished or it becomes impossible to accomplish them.
Mandamus ordered.